WARD, Circuit Judge.
The plaintiff, a citizen of Pennsylvania, brought this suit on contract in the Supreme Court of the state of New York against the defendants, citizens of that state. 'They removed the cause to the Circuit Court of the United States where it was tried and a judgment entered for the plaintiff which is before us on writ of error. Act March 3, 1875, c. 137, § 2, 18 Stat. 470, as amended by Act March 3, 1887, c. 373, 24 Stat. 552 (U. S- Comp. St. 1901, p. 509), provides that a civil suit pending in a state court of which the Circuit Court is given jurisdiction by section 1, may lie removed by the defendant or defendants therein being “nonresidents of that state.” Section 5 of the same act makes it the duty of the Circuit Court to proceed no further when it shall appear that such suit does not involve a controversy within its jurisdiction. As the ]>etition for removal states that the defendants are all residents of the state of New York, they were not entitled to remove and we are without jurisdiction. Martin v. *922Snyder, 148 U. S. 663, 13 Sup. Ct. 706, 37 L. Ed. 602; Ereeman v. Butler (C. C.) 39 Fed. 1.
The judgment is.reversed and the Circuit Court directed to enter an order remanding the cause to the state court; costs of the Circuit Court and of this court to be paid by the defendants.